UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1705



EDDIE BRADFORD LEE;    WILLIAM   SANFORD   GADD;
KATHY CAROL MOORE,

                                             Plaintiffs - Appellants,

          versus


GRAHAM C. MULLEN; ROBERT D. POTTER; RICHARD L.
VOORHEES; H. BRENT MCKNIGHT; CARL HORN, III;
J. HARVIE WILKINSON, III; DONALD S. RUSSELL,
JR.; H. EMORY WIDENER, JR.; K. HALL; FRANCIS
D. MURNAGHAN, JR.; SAM J. ERVIN, III; WILLIAM
WILKINS, JR.; PAUL V. NIEMEYER; CLYDE H.
HAMILTON;   J.   MICHAEL   LUTTIG;   KAREN   J.
WILLIAMS; M. BLANE MICHAEL; DIANA GRIBBON
MOTZ; JOHN D. BUTZNER; J. DICKSON PHILLIPS;
ROBERT F. CHAPMAN; MARK T. CALLOWAY; JAMES M.
SULLIVAN; CLIFFORD C. MARSHALL; LORETTA C.
ARGRETT; JONATHAN S. COHEN; DONALD B. TOBIN;
ELLEN   M.   GREGG;   SEVERAL   UNKNOWN   STAFF
ATTORNEYS; UNKNOWN OFFICERS OF THE COURT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Lacy H. Thornburg, District
Judge. (CA-99-180-T-3)


Submitted:   October 17, 2000              Decided:   November 1, 2000
Before TRAXLER and KING, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


Eddie Bradford Lee, William Sanford Gadd, Kathy Carol Moore,
Appellants Pro Se. Joseph L. Brinkley, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina; Gilbert Steven Rothenberg,
John A. Dudeck, Jr., UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C.; Frank Lane Williamson, Debbie Weston Harden, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d) 1994).


                                2
PER CURIAM:

     Eddie Bradford Lee, William Sanford Gadd, and Kathy Carol

Moore appeal the district court’s order dismissing their civil

complaint for failure to state a claim upon which relief could be

granted.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Lee v. Mullen, No. CA-99-

180-T-3 (W.D.N.C. Sept. 3, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                3